Citation Nr: 0514636	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  00-00 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
October 1971, including combat service in the Republic of 
Vietnam, and his decorations include the Combat Infantryman 
Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire, that granted service connection for PTSD and 
assigned an initial 30 percent evaluation, effective October 
14, 1998.  In that same decision, the RO also denied the 
veteran's claim of entitlement to service connection for 
hepatitis C.  The veteran perfected a timely appeal of these 
determinations to the Board.

When this matter was initially before the Board in May 2001, 
the Board denied his claims for a higher initial evaluation 
for his PTSD and to service connection for hepatitis C.  

The veteran appealed that the Board's May 2001 decision 
insofar as it denied his claim for a higher rating for his 
PTSD to the United States Court of Appeals for Veterans 
Claims (Court), which in a March 2003 order, vacated the 
Board's decision with respect to the veteran's PTSD claim and 
remanded it for compliance with the Court's order.  
Accordingly, the veteran's hepatitis C claim is no longer 
before VA.

When this matter was again before the Board in October 2003, 
it was remanded to the RO for further development and 
adjudication.  Because the RO has confirmed and continued the 
initial 30 percent evaluation for the veteran's PTSD, this 
case has been returned to the Board for further appellate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the record, the Board unfortunately 
concludes that for the reasons set forth below, the Board has 
no discretion and must regrettably again remand this matter 
for further development.

In his statements and October 2000 testimony, the veteran 
reports receiving VA care for his service-connected 
psychiatric disability.  Indeed, as Disabled American 
Veterans highlights in April 2005 written argument, in 
response to the RO's February and July 2004 "VCAA" letters, 
in a February 2005 statement that was filed at the RO the 
following month, the veteran stated that his treating VA 
examiners at an unidentified VA hospital had confirmed to him 
that his PTSD was productive of many of the manifestations 
set forth in the criteria for a 50 percent rating for PTSD, 
indicating that he continued to receive VA care for this 
condition.

To date, however, no records of the veteran's VA treatment, 
dated since July 2000, have been associated with the claims 
folder.  Because records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file, see Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992), the RO must associate these records with the 
claims folder.  Moreover, pursuant to law, VA must ask that 
the veteran (and his representative) identify the VA facility 
for the purpose of obtaining any existing VA records 
pertaining to treatment for a psychiatric disability dated 
since July 2000.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2004).  For this reason, the Board 
has no discretion and must remand this matter.

Further, these outstanding treatment records may be 
especially important in this case in light of the decision of 
the Court's decision in Fenderson v. West, 12 Vet. App. 119 
(1999).  In that case, the Court held that where, as here, 
the veteran challenges the initial evaluation assigned 
immediately following the grant of service connection, VA 
must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim, a practice known as "staged rating."  Id. at 126.

During the course of this lengthy appeal, which has been 
pending since October 1998, the veteran has been afforded two 
formal VA psychiatric examinations, in January 1999, and most 
recently, in December 2000.  In light of the veteran's 
contentions, and given the length of time since the last 
formal VA psychiatric examination, the Board concludes that 
the veteran must be afforded the opportunity to undergo a 
contemporaneous VA psychiatric examination, which must be 
conducted after all outstanding records have been obtained.  
For this reason as well, the Board has no discretion and must 
remand this matter for further development.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
his representative and request that they 
identify, by name and location, the VA 
facility noted in the February and April 
of 2005 statements.  Once the identifying 
information is provided, the RO should 
undertake reasonable efforts to obtain 
and associate with the claims folder 
existing records of the veteran's 
treatment at the VA hospital where he has 
been receiving care for his PTSD, dated 
since July 2000.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a comprehensive VA psychiatric 
examination to determine the current 
extent and severity of his service-
connected psychiatric disability.  It is 
imperative that the examiner reviews the 
evidence in his claims folder, including 
a complete copy of this REMAND, and 
acknowledges such review in his or her 
report.  The examination report should 
reflect consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  The 
examiner should provide a multi-axial 
assessment, including assignment of a 
Global Assessment of Functioning (GAF) 
score and an explanation of what the 
score means.  All examination findings 
and the complete rationale for all 
opinions expressed and conclusions 
reached should be set forth in a legible 
report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim in light of all pertinent 
evidence and legal authority.  

4.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


